Case: 12-11149       Document: 00512276222         Page: 1     Date Filed: 06/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 17, 2013
                                     No. 12-11149
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAVID EARL MAJORS,

                                                  Petitioner-Appellant

v.

WARDEN RODNEY W. CHANDLER,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-586


Before DAVIS, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
       David Earl Majors, federal prisoner # 03136-180, is serving a 262-month
sentence for possession with intent to distribute cocaine. United States v.
Majors, 328 F.3d 791, 793-94 (5th Cir. 2003). Majors filed a petition for habeas
corpus relief under 28 U.S.C. § 2241, arguing that his due process rights had
been violated because his sentence was “enhanced without a valid ‘factual
basis.’” He also argued that his trial counsel rendered ineffectiveness, the
indictment was defective, he was actually innocent, and he was convicted under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11149     Document: 00512276222      Page: 2   Date Filed: 06/17/2013

                                  No. 12-11149

an ambiguous statute. The district court dismissed the petition, determining
that Majors’s claims were not cognizable under § 2241 since they challenged
Majors’s conviction and sentence. On appeal, Majors challenges the district
court’s dismissal by reasserting his claims.
      The claims raised by Majors in his § 2241 petition attacked the validity of
his drug conviction and sentence. Thus, the district court did not err in its
determination that such claims would be properly brought in a 28 U.S.C. § 2255
motion. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Furthermore,
Majors’s claims are not based on a retroactively applicable Supreme Court
decision that would have established he was convicted of a nonexistent offense.
See Reyes-Requena v. United States, 243 F.31 893, 904 (5th Cir. 2001). As such,
he has not shown that he can invoke the savings clause. See id.
      Because Majors challenged the validity of conviction and sentence in his
§ 2241 petition and has failed to demonstrate that his claims fall within the
“savings clause” of § 2255(e), the district court did not err in dismissing his
petition. Because Majors continues to disregard this court’s warning about
repetitive filings, he is ORDERED to pay a sanction in the amount of $250 to the
Clerk of this Court, and he is BARRED from filing in this court or in any court
subject to this court’s jurisdiction any challenge to this conviction or sentence
until the sanction is paid in full, unless he first obtains leave of the court in
which he seeks to file such challenge. Majors is once again CAUTIONED that
filing any future frivolous or repetitive challenges to his conviction or sentence
in this court or any court subject to this court’s jurisdiction will subject him to
additional and progressively more severe sanctions.
      AFFIRMED; SANCTIONS IMPOSED.




                                        2